DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that even if the claims were directed to an abstract idea, 
the Examiners should evaluate whether the claim as a whole integrates the judicial exception into a practical application, and that the Examiner should enforce the Revised guidance which states “revised step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity…”.
	In response, the client device of claim 1 is not performing any functions.
	Claims 2-7 and 9-11  13-19  are absent of a computer, processor or computerized system.
	Claim 8 merely recites a generic distributed ledger comprising a blockchain which is not performing any function but merely serves the purpose of storing assessment results.  The storing 
	Claim 12 recites a processor with a memory in the preamble.
	Claim 20 recites a processor. 
	In response, the only element of the claims is merely a client device not performing any functions and a generic processor performing its expected functions.  The claims do not require any specialized computerized systems or an apparatus(es), structures or components to achieve the end results.  The claimed computer elements of receiving by the computer processor involve common or generic computers or computer components that do not perform any specific functions outside their generic known functions which are receiving, processing and sending of data or information.  See Alice  Corp. 134 S.Ct. at 2358 ("[T]he mere  recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible  invention... Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional feature[s] that provides  any practical assurance that the process is more than a drafting effort designed to monopolize  the [abstract] itself.") and Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266,  1280 (Fed. Cir. 2012).  The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. 
The remaining elements of "generating…" whether using a computer, processor or server do not require specialized software(s) or instructions to accomplish such a result. These are routine functions being performed by a computer, processor or server.  The court has ruled that 
	Accordingly, the applicant’s arguments are not persuasive. 

The rejection of claims 1-20 is repeated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to a judicial exception (1e., a law of nature, a natural phenomenon, or an abstract idea) without 
significantly more.

Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 20 are directed to a method.  Claim 12 is directed to a system.
Each of the claims falls under one of the four statutory classes of invention.
	
If the claim does fall within one of the statutory categories, it must then be determined
whether the claim is directed to a judicial exception (ie., law of nature, natural phenomenon, and
abstract idea).
	Claim 1 as an example recites :
matching a first client device associated with a first user with a first proficiency agent 
from a plurality of proficiency agents, based on a first proficiency score associated with the first user and a second proficiency score from a plurality of proficiency scores associated with the plurality of proficiency agents and corresponding to the first proficiency agent;
	receiving assessment results of an assessment performed between the first client device
and the first proficiency agent; and
	updating, using a rating system update function, the first proficiency score associated with 
the first user and the second proficiency score corresponding to the first proficiency agent, based 
on the assessment results.
	Applicant is to be noted that the steps or functions of “matching” “receiving” and
“updating” are similar to concepts that have been identified as abstracts by the courts as found in 
Cyberfone which involved functions of using categories to organize, store and transmit 
information.  Steps or functions of matching data are functions similar to the collecting and
comparing functions that the Courts found to be abstract as noted in Classen and SmartGene.
	Furthermore, determining the proficiency of an agent accounts to a behavioral factor of
the agent and thus involves an abstract concept.
	This concept falls into the category of functions of organizing human activities such as
managing commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application. In particular, the 
claimed “client device” and “processor” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.

application because they do not impose any meaningful limits on practicing the abstract idea.
	The claimed “client device” or “system” or “processor” is also seen as generic computer component storing and updating data performing generic functions without an inventive concept as such
does not amount to significantly more than the abstract idea. The claimed “system” may be
interpreted as being recited at a high level of generality and even if the claims recited in the
affirmative.
	Furthermore, the claimed “client device” is not performing any functions.
	The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore the claim does not amount to significantly more than the abstract idea itself.
	Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
	Accordingly, claim 1 is directed to an abstract idea.
	The remaining independent claims 12 and 20 fall short the 35 USC 101 requirement under a similar rationale.


Claims 4 and 15 are directed to a matching function which the Courts found to be an abstract 
concept similarly found in Perken-Elemer which involves the comparing information to determine a risk level.

Claims 5, 8-11 and 16-19 are directed to a receiving, providing, altering, assessing and generating function which the Courts found to be an abstract concept similarly found in Cyberfone and Perken-Elemer which involves the comparing information to determine a risk level.

Claims 6 and 7 are directed to a generic computer function of storing and updating data which 
which the Courts found to be abstract as noted in Cyberfone. 

	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible 
under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

October 4, 2021